DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.  
Claims 1-15 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazmi et al. (Pub. No.: US 20210144601 A1), hereafter referred to as Kazmi.  
	In regard to Claim 1, Kazmi teaches A method, performed by a base station (a network node 100, for example an eNB or gNB or similar for NR, Para. 136, FIG. 4), of providing synchronization signal block indication information in a wireless communication system, the method comprising: configuring the synchronization signal block indication information (A SS block configuration may indicate resource/s for SS blocks, Para. 21), based on information regarding an uplink-downlink slot configuration (A SS block may pertain to, e.g. be included in, a transmission timing structure, in particular in a slot, Para. 40.  Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 159.  A configuration, like a mini-slot configuration and/or structure configuration, may schedule transmissions, e.g. for the time/transmissions, Para. 176) and a subcarrier spacing at which a synchronization signal block is transmitted (an SS block may correspond to N OFDM symbols, e.g. based on the default or a configured or configurable subcarrier spacing, Para. 38.  The SCS used for transmitting SS block, Para. 35).  
Kazmi teaches transmitting the configured synchronization signal block indication information to a terminal (A SS block configuration may be transmitted on downlink, Para. 15, 90-91).  
Kazmi teaches transmitting at least one synchronization signal block, based on the configured synchronization signal block indication information (Certain minimum number of SS blocks transmitted within each SS burst set, Para. 45).  


In regard to Claim 6, Kazmi teaches A method, performed by a terminal (terminal 10, Para. 135, FIG. 3), of providing a synchronization signal block in a wireless communication system, the method comprising: receiving information (A SS block configuration may be transmitted on downlink, Para. 15, 90-91) regarding an uplink-downlink slot configuration (A SS block may pertain to, e.g. be included in, a transmission timing structure, in particular in a slot, Para. 40.  Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 159.  A configuration, like a mini-slot configuration and/or structure configuration, may schedule transmissions, e.g. for the time/transmissions, Para. 176) and synchronization signal block indication information (A SS block configuration may indicate resource/s for SS blocks, Para. 21) from a base station (A SS block configuration may be transmitted on downlink, Para. 15, 90-91).  
Kazmi teaches identifying the synchronization signal block indication information (A SS block configuration may indicate resource/s for SS blocks, Para. 21), based on a subcarrier spacing at which a synchronization signal block is transmitted (an SS block may correspond to N OFDM symbols, e.g. based on the default or a configured or configurable subcarrier spacing, Para. 38.  The SCS used for transmitting SS block, Para. 35) and the information regarding the uplink-downlink slot configuration (A SS block may pertain to, e.g. be included in, a transmission timing structure, in particular in a slot, Para. 40.  Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 159.  A configuration, like a mini-slot configuration and/or structure configuration, may schedule transmissions, e.g. for the time/transmissions, Para. 176).  
Kazmi teaches receiving at least one synchronization signal block, based on the identified synchronization signal block indication information (Certain minimum number of SS blocks transmitted within each SS burst set, Para. 45).  


In regard to Claim 11, Kazmi teaches A base station (a network node 100, for example an eNB or gNB or similar for NR, Para. 136, FIG. 4) which provides synchronization signal block indication information in a wireless communication system, the base station comprising: a transceiver (radio circuitry 122, Para. 136, FIG. 4): and a controller coupled to the transceiver (control circuitry 120, Para. 136, FIG. 4) and configured to configure the synchronization signal block indication information (A SS block configuration may indicate resource/s for SS blocks, Para. 21), based on information regarding an uplink-downlink slot configuration (A SS block may pertain to, e.g. be included in, a transmission timing structure, in particular in a slot, Para. 40.  Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 159.  A configuration, like a mini-slot configuration and/or structure configuration, may schedule transmissions, e.g. for the time/transmissions, Para. 176) and a subcarrier spacing at which a synchronization signal block is transmitted (an SS block may correspond to N OFDM symbols, e.g. based on the default or a configured or configurable subcarrier spacing, Para. 38.  The SCS used for transmitting SS block, Para. 35).  
Kazmi teaches transmit the configured synchronization signal block indication information to a terminal (A SS block configuration may be transmitted on downlink, Para. 15, 90-91).  
Kazmi teaches transmit at least one synchronization signal block, based on the configured synchronization signal block indication information (Certain minimum number of SS blocks transmitted within each SS burst set, Para. 45).  


In regard to Claim 15, Kazmi teaches A terminal (terminal 10, Para. 135, FIG. 3) which receives a synchronization signal block in a wireless communication system, the terminal comprising: a transceiver (radio circuitry 22, Para. 135, FIG. 3); and a controller coupled to the transceiver (processing circuitry 20, Para. 135, FIG. 3) and configured to receive information (A SS block configuration may be transmitted on downlink, Para. 15, 90-91) regarding an uplink-downlink slot configuration (A SS block may pertain to, e.g. be included in, a transmission timing structure, in particular in a slot, Para. 40.  Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 159.  A configuration, like a mini-slot configuration and/or structure configuration, may schedule transmissions, e.g. for the time/transmissions, Para. 176) and synchronization signal block indication information (A SS block configuration may indicate resource/s for SS blocks, Para. 21) from a base station (A SS block configuration may be transmitted on downlink, Para. 15, 90-91).  
Kazmi teaches identify the synchronization signal block indication information (A SS block configuration may indicate resource/s for SS blocks, Para. 21), based on a subcarrier spacing at which a synchronization signal block is transmitted from the base station (an SS block may correspond to N OFDM symbols, e.g. based on the default or a configured or configurable subcarrier spacing, Para. 38.  The SCS used for transmitting SS block, Para. 35) and the information regarding the uplink-downlink slot configuration (A SS block may pertain to, e.g. be included in, a transmission timing structure, in particular in a slot, Para. 40.  Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 159.  A configuration, like a mini-slot configuration and/or structure configuration, may schedule transmissions, e.g. for the time/transmissions, Para. 176).  
Kazmi teaches receive at least one synchronization signal block, based on the identified synchronization signal block indication information (Certain minimum number of SS blocks transmitted within each SS burst set, Para. 45).  


Claim(s) 1, 6, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (Pub. No.: US 20210306198 A1), hereafter referred to as Gao.  
	In regard to Claim 1, Gao teaches A method, performed by a base station (network-side device in the TRP group, Para. 17), of providing synchronization signal block indication information in a wireless communication system, the method comprising: configuring the synchronization signal block indication information (system information of the TRP group indicates a transmission resource of the third synchronization signal, Para. 19, 44, 52), based on information regarding an uplink-downlink slot configuration (Seven TDD uplink-downlink configurations as depicted in Table 1 are defined for different downlink-to-uplink switch-point periodicities and uplink-downlink allocation proportions, Para. 5, FIG. 1B.  For the downlink transmission, with a normal CP, each timeslot includes seven Orthogonal Frequency Division Multiplexing (OFDM) symbols, Para. 6) and a subcarrier spacing at which a synchronization signal block is transmitted (For the downlink transmission, with a normal CP, a sub-carrier spacing Δf=15 kHz is defined, Para. 6.  Numerology includes a sub-carrier spacing, Para. 74).  
Gao teaches transmitting the configured synchronization signal block indication information to a terminal (a User Equipment (UE) (also referred to as a terminal) to access an LTE network shall search for a cell to obtain system information of the cell, Para. 7).  
Gao teaches transmitting at least one synchronization signal block, based on the configured synchronization signal block indication information (transmitting, by the second network-side device, the third synchronization signal over a transmission resource of the third synchronization signal indicated in the system information of the TRP group, Para. 17).  


In regard to Claim 6, Gao teaches A method, performed by a terminal (a terminal, Para. 16), of providing a synchronization signal block in a wireless communication system, the method comprising: receiving information (a User Equipment (UE) (also referred to as a terminal) to access an LTE network shall search for a cell to obtain system information of the cell, Para. 7) regarding an uplink-downlink slot configuration (Seven TDD uplink-downlink configurations as depicted in Table 1 are defined for different downlink-to-uplink switch-point periodicities and uplink-downlink allocation proportions, Para. 5, FIG. 1B.  For the downlink transmission, with a normal CP, each timeslot includes seven Orthogonal Frequency Division Multiplexing (OFDM) symbols, Para. 6) and synchronization signal block indication information (system information of the TRP group indicates a transmission resource of the third synchronization signal, Para. 19, 44, 52) from a base station (a User Equipment (UE) (also referred to as a terminal) to access an LTE network shall search for a cell to obtain system information of the cell, Para. 7).  
Gao teaches identifying the synchronization signal block indication information (system information of the TRP group indicates a transmission resource of the third synchronization signal, Para. 19, 44, 52), based on a subcarrier spacing at which a synchronization signal block is transmitted (For the downlink transmission, with a normal CP, a sub-carrier spacing Δf=15 kHz is defined, Para. 6.  Numerology includes a sub-carrier spacing, Para. 74) and the information regarding the uplink-downlink slot configuration (Seven TDD uplink-downlink configurations as depicted in Table 1 are defined for different downlink-to-uplink switch-point periodicities and uplink-downlink allocation proportions, Para. 5, FIG. 1B.  For the downlink transmission, with a normal CP, each timeslot includes seven Orthogonal Frequency Division Multiplexing (OFDM) symbols, Para. 6).  
Gao teaches receiving at least one synchronization signal block, based on the identified synchronization signal block indication information (transmitting, by the second network-side device, the third synchronization signal over a transmission resource of the third synchronization signal indicated in the system information of the TRP group, Para. 17).  


In regard to Claim 11, Gao teaches A base station (network-side device in the TRP group, Para. 17) which provides synchronization signal block indication information in a wireless communication system, the base station comprising: a transceiver (transceiver 111, Para. 279, FIG. 11): and a controller coupled to the transceiver (processor 112, Para. 279, FIG. 11) and configured to configure the synchronization signal block indication information (system information of the TRP group indicates a transmission resource of the third synchronization signal, Para. 19, 44, 52), based on information regarding an uplink-downlink slot configuration (Seven TDD uplink-downlink configurations as depicted in Table 1 are defined for different downlink-to-uplink switch-point periodicities and uplink-downlink allocation proportions, Para. 5, FIG. 1B.  For the downlink transmission, with a normal CP, each timeslot includes seven Orthogonal Frequency Division Multiplexing (OFDM) symbols, Para. 6) and a subcarrier spacing at which a synchronization signal block is transmitted (For the downlink transmission, with a normal CP, a sub-carrier spacing Δf=15 kHz is defined, Para. 6.  Numerology includes a sub-carrier spacing, Para. 74).  
Gao teaches transmit the configured synchronization signal block indication information to a terminal (a User Equipment (UE) (also referred to as a terminal) to access an LTE network shall search for a cell to obtain system information of the cell, Para. 7).  
Gao teaches transmit at least one synchronization signal block, based on the configured synchronization signal block indication information (transmitting, by the second network-side device, the third synchronization signal over a transmission resource of the third synchronization signal indicated in the system information of the TRP group, Para. 17).  


In regard to Claim 15, Gao teaches A terminal (a terminal, Para. 16) which receives a synchronization signal block in a wireless communication system, the terminal comprising: a transceiver (transceiver 91, Para. 264, FIG. 9); and a controller coupled to the transceiver (processor 92, Para. 264, FIG. 9) and configured to receive information (a User Equipment (UE) (also referred to as a terminal) to access an LTE network shall search for a cell to obtain system information of the cell, Para. 7) regarding an uplink-downlink slot configuration (Seven TDD uplink-downlink configurations as depicted in Table 1 are defined for different downlink-to-uplink switch-point periodicities and uplink-downlink allocation proportions, Para. 5, FIG. 1B.  For the downlink transmission, with a normal CP, each timeslot includes seven Orthogonal Frequency Division Multiplexing (OFDM) symbols, Para. 6) and synchronization signal block indication information (system information of the TRP group indicates a transmission resource of the third synchronization signal, Para. 19, 44, 52) from a base station (a User Equipment (UE) (also referred to as a terminal) to access an LTE network shall search for a cell to obtain system information of the cell, Para. 7).  
Gao teaches identify the synchronization signal block indication information (system information of the TRP group indicates a transmission resource of the third synchronization signal, Para. 19, 44, 52), based on a subcarrier spacing at which a synchronization signal block is transmitted from the base station (For the downlink transmission, with a normal CP, a sub-carrier spacing Δf=15 kHz is defined, Para. 6.  Numerology includes a sub-carrier spacing, Para. 74) and the information regarding the uplink-downlink slot configuration (Seven TDD uplink-downlink configurations as depicted in Table 1 are defined for different downlink-to-uplink switch-point periodicities and uplink-downlink allocation proportions, Para. 5, FIG. 1B.  For the downlink transmission, with a normal CP, each timeslot includes seven Orthogonal Frequency Division Multiplexing (OFDM) symbols, Para. 6).  
Gao teaches receive at least one synchronization signal block, based on the identified synchronization signal block indication information (transmitting, by the second network-side device, the third synchronization signal over a transmission resource of the third synchronization signal indicated in the system information of the TRP group, Para. 17).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 7-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Harada et al. (Pub. No.: US 20200374837 A1), hereafter referred to as Harada.  
In regard to Claim 2, as presented in the rejection of Claim 1, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach configuring of the synchronization signal block indication information comprises: dividing a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group, based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted, wherein the repetition period of the slot pattern is determined according to the subcarrier spacing; and configuring the synchronization signal block indication information according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted.  
Harada teaches configuring of the synchronization signal block indication information comprises: dividing a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group (transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3), based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted (As shown in FIG. 4, in the case of configuring the TDD DL/UL configuration semi-statically, one or two patterns indicating DL (DL portion), flexible or UL (UL portion) may be configured with respect to given periodicity (period) to be specific to the cell, Para. 64), wherein the repetition period of the slot pattern is determined according to the subcarrier spacing (64 SSB transmission candidate positions may be specified with respect to a frequency band of 6 GHz or more and subcarrier spacing (SCS, numerology) of 120 kHz, Para. 40); and configuring the synchronization signal block indication information according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted (actually transmitted SSB notified with the RMSI designates one pattern of ON/OFF with respect to 8 consecutive SSBs in a group, and configures whether the pattern is applied to each group, Para. 75-77, FIG. 6A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 3, as presented in the rejection of Claim 1, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 4, as presented in the rejection of Claim 1, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 7, as presented in the rejection of Claim 6, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a bit indicating whether each of at least one group is transmitted and a bit indicating whether a plurality of synchronization signal blocks included in the at least one group are transmitted, based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the synchronization signal block determined according to the subcarrier spacing is transmitted, wherein the at least one group comprises at least one group into which a plurality of synchronization signal blocks to be transmitted in a half frame are divided.  
Harada teaches the synchronization signal block indication information comprises: a bit indicating whether each of at least one group (transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3) is transmitted and a bit indicating whether a plurality of synchronization signal blocks included in the at least one group are transmitted (actually transmitted SSB notified with the RMSI designates one pattern of ON/OFF with respect to 8 consecutive SSBs in a group, and configures whether the pattern is applied to each group, Para. 75-77, FIG. 6A), based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the synchronization signal block determined according to the subcarrier spacing is transmitted (As shown in FIG. 4, in the case of configuring the TDD DL/UL configuration semi-statically, one or two patterns indicating DL (DL portion), flexible or UL (UL portion) may be configured with respect to given periodicity (period) to be specific to the cell, Para. 64), wherein the at least one group comprises at least one group into which a plurality of synchronization signal blocks to be transmitted in a half frame are divided (64 SSB transmission candidate positions may be specified with respect to a frequency band of 6 GHz or more and subcarrier spacing (SCS, numerology) of 120 kHz, Para. 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 8, as presented in the rejection of Claim 6, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 9, as presented in the rejection of Claim 6, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 12, as presented in the rejection of Claim 11, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the controller is further configured to: divide a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group, based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted, wherein the repetition period of the slot pattern is determined according to the subcarrier spacing, and configure the synchronization signal block indication information according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted.
Harada teaches the controller is further configured to: divide a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group (transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3), based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted (As shown in FIG. 4, in the case of configuring the TDD DL/UL configuration semi-statically, one or two patterns indicating DL (DL portion), flexible or UL (UL portion) may be configured with respect to given periodicity (period) to be specific to the cell, Para. 64), wherein the repetition period of the slot pattern is determined according to the subcarrier spacing (64 SSB transmission candidate positions may be specified with respect to a frequency band of 6 GHz or more and subcarrier spacing (SCS, numerology) of 120 kHz, Para. 40), and configure the synchronization signal block indication information according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted (actually transmitted SSB notified with the RMSI designates one pattern of ON/OFF with respect to 8 consecutive SSBs in a group, and configures whether the pattern is applied to each group, Para. 75-77, FIG. 6A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 13, as presented in the rejection of Claim 11, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted.  
Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 14, as presented in the rejection of Claim 11, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit.
Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Kazmi since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Kazmi to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  


Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Matsumura et al. (Pub. No.: US 20200322199 A1), hereafter referred to as Matsumura.  
In regard to Claim 5, as presented in the rejection of Claim 1, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the configuring of the synchronization signal block indication information comprises configuring the synchronization signal block indication information, based on a ratio between the subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink- downlink slot configuration is allocated.  
Matsumura teaches the configuring of the synchronization signal block indication information comprises configuring the synchronization signal block indication information, based on a ratio between the subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink- downlink slot configuration is allocated (information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing), Para. 84).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura with the teachings of Kazmi since Matsumura provides a technique for a ratio related to subcarrier spacings, which can be introduced into the system of Kazmi to permit management of wireless transmissions with respect to appropriate subcarrier spacings.  

In regard to Claim 10, as presented in the rejection of Claim 6, Kazmi teaches the synchronization signal block indication information.  
Kazmi fails to teach the synchronization signal block indication information comprises: synchronization signal block indication information configured based on a ratio between the subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink-downlink slot configuration is allocated.  
Matsumura teaches the synchronization signal block indication information comprises: synchronization signal block indication information configured based on a ratio between the subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink-downlink slot configuration is allocated (information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing), Para. 84).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura with the teachings of Kazmi since Matsumura provides a technique for a ratio related to subcarrier spacings, which can be introduced into the system of Kazmi to permit management of wireless transmissions with respect to appropriate subcarrier spacings.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dahlman et al (Pub. No.: US 20210235417 A1) teaches A method, performed by a base station, of providing synchronization signal block indication information in a wireless communication system, the method comprising: configuring the synchronization signal block indication information (SS-Block signaling may be transmitted based on a SS-Block schedule, wherein the SS-Block schedule is based on the indicated MBSFN schedule.  SS-Block schedule may indicate time/frequency resources for SS-Block transmission.  Para. 18), based on information regarding an uplink-downlink slot configuration (Configuring a terminal may comprise scheduling downlink and/or uplink transmissions for the terminal, Para. 71.  A configuration, like a mini-slot configuration, may schedule transmissions, Para. 85.  Configuration/transmission valid for (relatively) short timescales transmission timing structures, e.g. one or more transmission timing structures like slots or slot aggregations, Para. 93) and a subcarrier spacing at which a synchronization signal block is transmitted (subcarrier spacing may indicate the bandwidth (in frequency domain) of a subcarrier of a carrier, Para. 46, 81).  
Dahlman teaches transmitting the configured synchronization signal block indication information to a terminal (user equipment is adapted for monitoring a frequency range for SS-Block signaling from a NR network node based on a MBSFN schedule received from an LTE radio node, Para. 11.  The MBSFN schedule may be configured and/or indicated to the UE, e.g. with RRC configuration and/or broadcast signaling, and/or control information using DCI, Para. 15).  
Dahlman teaches transmitting at least one synchronization signal block, based on the configured synchronization signal block indication information (SS-Block signaling may be transmitted based on a SS-Block schedule, wherein the SS-Block schedule is based on the indicated MBSFN schedule, Para. 18).  


Baldemair et al. (Pub. No.: US 20210337488 A1) teaches A method, performed by a base station (A grouping node may be a radio node, Para. 45, FIG. 1), of providing synchronization signal block indication information in a wireless communication system, the method comprising: configuring the synchronization signal block indication information (information may be configured to the network node, e.g. by a grouping node, Para. 17.  The information may in particular indicate where on a carrier the SS/PBCH block is transmitted, Para. 17.  SS/PBCH block transmission may be considered expected and/or indicated when the network node has been configured with information indicating when and/or on which time/frequency resources the SS/PBCH block transmission may be transmitted, Para. 42. The information may be provided by a list or map of network nodes and/or groups of network nodes, Para. 42), based on information regarding an uplink-downlink slot configuration (sequence of UL/DL slots.  UL/DL may change on the symbol time interval level within a slot, e.g. depending on configuration.   Para. 32) and a subcarrier spacing at which a synchronization signal block is transmitted (subcarrier spacing may indicate the bandwidth (in frequency domain) of a subcarrier of a carrier, Para. 64).  
Baldemair teaches transmitting the configured synchronization signal block indication information to a terminal (information may be configured to the network node, e.g. by a grouping node.  The information may in particular indicate where on a carrier the SS/PBCH block is transmitted.  Para. 17).  
Baldemair teaches transmitting at least one synchronization signal block, based on the configured synchronization signal block indication information (received SS/PBCH block transmission received from the second network node, Para. 6).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-12-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477